

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.18

BLOCKED ACCOUNT CONTROL AGREEMENT
 
(WITH LOCKBOX SERVICES)
 
U.S. Bank National Association
 
US Bank Business Credit
209 S. LaSalle Street, 4th Floor
 
Chicago, IL 60604
 
Ladies and Gentlemen:
 
Please be advised that pursuant to certain agreements between Commerce Energy,
Inc., a California corporation (“Company”) and Wachovia Capital Finance
Corporation (Western), as agent (“Lender”), Company will cause all checks,
drafts and other orders of payments made payable to Company to be mailed to a
lockbox (the “Lockbox”) maintained at U.S. Bank National Association
(“Depositary Bank”).  All payments mailed to the Lockbox shall be deposited to
deposit account number(s) [*] (such account(s), together with all substitutions
and replacements therefor, the “Deposit Account”) located at Depositary Bank,
and subject to the terms of the Deposit Agreements (defined below).
 
1. Deposit Agreements.  The terms and conditions of this Agreement are in
addition to any deposit account agreements and other related agreements that
Company has with Depositary Bank, including without limitation all agreements
concerning banking products and services, treasury management documentation,
account booklets containing the terms and conditions of the Deposit Account,
signature cards, fee schedules, disclosures, specification sheets and change of
terms notices (collectively, the “Deposit Agreements”).  The provisions of this
Agreement shall supersede the provisions of the Deposit Agreements only to the
extent the provisions herein are inconsistent with the Deposit Agreements, and
in all other respects, the Deposit Agreements shall remain in full force and
effect.  All items received at the Lockbox and deposited into the Deposit
Account shall be processed according to the provisions of the Deposit
Agreements, as amended by this Agreement.
 
2. Security Interest.  Company has granted to Lender a security interest in,
among other property, the Lockbox, the Deposit Account and all credits or
proceeds thereto and all monies, checks and other instruments held or deposited
therein (all of which shall be included in the definition of the “Deposit
Account”).  Company represents and warrants that there are no perfected liens or
encumbrances with respect to the Deposit Account and covenants with Lender that
it shall not enter into any acknowledgment or agreement that gives any other
person or entity except Lender control over, or any other security interest,
lien or title in, the Deposit Account.
 
3. Control.  In order to provide Lender with control over the Deposit Account,
Company agrees that Depositary Bank may comply with any and all orders, notices,
requests and other instructions originated by Lender directing disposition of
the funds in the Deposit Account without any further consent from Company, even
if such instructions are contrary to any of Company’s instructions or demands or
result in Depositary Bank dishonoring items which may be presented for
payment.  Company agrees that instructions from Lender may include the giving of
stop payment orders for any items presented to the Deposit Account instructions
to transfer funds to or for the benefit of Lender or any other person or entity,
and instructions to close the Deposit Account.
 
4. Access to Deposit Account [CHECK ONE BOX ONLY]
 

 
¨
(a) The Deposit Account shall be under the sole dominion and control of
Lender.  Neither Company, nor any other person or entity, acting through or
under Company, shall have any control over the use of, or any right to withdraw
any amount from, the Deposit Account.  Depositary Bank is hereby authorized and
instructed to transfer all available funds (subject to Depositary Bank’s funds
availability policy) in the Deposit Account to such account and at such times as
Lender may direct in writing to Depositary Bank.
 
 
ý
(b) The Deposit Account shall be under the control of Lender; provided, that
unless and until Depositary Bank receives Lender’s written notice that Company’s
access to the funds in the Deposit Account is terminated.  Depositary Bank shall
honor Company’s instructions, notices and directions with respect to the
transfer or withdrawal of funds from the Deposit Account, including paying or
transferring the funds to Company or any other person or entity.
 
   
Upon receipt of a written notice from Lender instructing Depositary Bank to
terminate Company’s access to funds in the Deposit Account, Depositary Bank
shall transfer all available funds (subject to Depositary Bank’s funds
availability policy) in the Deposit Account in accordance with Lender’s written
instructions.
         
As for any such written notice sent under this subsection (b) to Depositary
Bank, Depositary Bank shall endeavor to promptly transfer to Lender the
available funds as referenced above, but Depositary Bank shall not be obligated
to do so until it provides written confirmation to Lender that it received
Lender’s notice of direction.
     

5. Subordination by Depositary Bank.  Company and Depositary Bank acknowledge
notice of and recognize Lender’s continuing security interest In the Deposit
Account and in all items deposited in the Deposit Account and in the proceeds
thereof Depositary Bank hereby subordinates any statutory or contractual right
or claim of offset or lien resulting from any transaction which involves the
Deposit Account if Section 4(a) is checked above or upon
 
[*]= Information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.
 
 

--------------------------------------------------------------------------------

 
 
Depositary Bank’s confirmation of receipt of Lender’s notice under Section
4(b).  Notwithstanding the preceding sentence, in the event any fees and
expenses (“Fees”) related to the Deposit Account go unpaid or any checks or
other items which were deposited or credited to the Deposit Account are
returned, reversed, refunded or charged back for insufficient funds or for any
other reason (“Returned Items”), Depositary Bank may charge the Deposit Account
or other accounts of Company maintained at Depositary Bank.  If there are
insufficient funds in the Deposit Account or any of Company’s other accounts to
cover the Fees and Returned Items, Company agrees to immediately reimburse
Depositary Bank for the amount of such shortfall.  If Company fails to pay the
amount demanded by Depositary Bank, Lender agrees to reimburse Depositary Bank
within three (3) business days of demand thereof by Depositary Bank for any
Returned Items to the extent Lender received payment in respect thereof pursuant
to section 4
 
6. Indemnity.  Company agrees to defend, indemnify and hold Depositary Bank and
its directors, officers, employees, attorneys, successors and assigns
(collectively “Depositary Bank”) harmless from and against any and all claims,
losses, liabilities, costs, damages and expenses, including, without limitation,
reasonable legal and accounting fees (collectively, “Claims”), arising out of or
in any way related to this Agreement, excepting only liability arising out of
Depositary Bank’s gross negligence or willful misconduct.  Without regard to
Company’s indemnification obligations to Depositary Bank, Lender agrees
to:  (I) reimburse Depositary Bank for any Returned Items (the proceeds of which
were received by Lender) and (II) defend, indemnify and hold Depositary Bank
harmless from and against any and all Claims arising out of Depositary Bank’s
compliance with Lender’s instruction.  Lender’s obligations to Depositary Bank
hereunder shall in no way operate to release Company from its obligations to
Lender and shall not impair any rights or remedies of Lender to collect any such
amounts from Company.  IN NO EVENT WILL DEPOSITARY BANK BE LIABLE FOR ANY
INDIRECT DAMAGES, LOST PROFITS, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES
WHICH ARISE OUT OF OR IN CONNECTION WITH THE SERVICES CONTEMPLATED BY THIS
AGREEMENT EVEN IF DEPOSITARY BANK HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH
DAMAGES.
 
7. Depositary’s Bank’s Responsibility.  The duties of Depositary Bank are
strictly limited to those set forth in this Agreement and Depositary Bank is not
acting as a fiduciary for any party hereto.  Depositary Bank shall be protected
in relying on any form of instruction or other notice purporting to be from
Lender which Depositary Bonk, in good faith, believes to be genuine and what it
purports to be.  Depositary Bank shall have no duty to inquire as to the
genuineness, validity, or enforceability of any such instruction or notice even
if Company notifies Depositary Bank that Lender is not legally entitled to
originate any such instruction or notice.  The Deposit Account and all actions
and undertakings by Depositary Bank shall be subject to all rules and
regulations relating to the Deposit Account and to applicable law.
 
8. Termination.  This Agreement shall not be terminable by Company so long as
any obligations of Company to Lender are outstanding and unpaid.  This Agreement
may be terminated by Depositary Bank upon thirty (30) days prior written notice
to all parties; provided, however, that Depositary Bank may terminate this
Agreement immediately in the event Lender fails to make payments to Depositary
Bank in accordance with section 5 above.  This Agreement may be terminated by
Lender in a writing sent to Depositary Bank in which Lender releases Depositary
Bank from any further obligation to comply with instructions originated by
Lender with respect to the Deposit Account.  Any available funds remaining in
the Deposit Account upon termination or deposited in thereafter shell be
transferred in accordance with the provisions of section 4 above after deduction
for any amounts otherwise reimbursable to Depositary Bank as provided
hereunder.  Termination shall not affect the rights end obligations of any party
hereto with respect to any period prior to such termination.
 
9. Legal Promise and Insolvency.  In the event Depositary Bank receives any form
of legal process concerning the Deposit Account, including, without limitation,
court orders, levies, garnishments, attachments, and writs of execution, or in
the event Depositary Bank learns of any insolvency proceeding concerning
Company, including, without limitation, bankruptcy, receivership, and assignment
for the benefit of creditors, Depositary Bank will respond to such legal process
or knowledge of insolvency in the normal course or as required by law.
 
10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.  The parties agree that
Minnesota is the “bank’s jurisdiction” for purposes of the Uniform Commercial
Code.
 
11. Notices.  Except as otherwise provided in this Agreement, all notices and
other communications required under this Agreement shall be in writing and may
be personally served or sent by United States Mail or courier or by facsimile,
and shall be deemed given when delivered in parson or received by facsimile or
upon deposit in the United States Mail or with such courier at the address
specified below.  Any party may change its address for notices hereunder by
notice to all other parties given in accordance with this section 11.
 
Company:
Commerce Energy, Inc.
600 Anton Blvd., Suite 2000
Costa Mesa, CA 92626
Attn: Chief Financial Officer
Facsimile: 714-481-6567
Telephone: 714-259-2500
   
Lender:
Wachovia Capital Finance Corporation (Western)
251 South Lake Avenue, Suite 900
Pasadena, CA 91101
Attn: Portfolio Manager
Facsimile: 626-304-4989
Telephone: 626-304-4900
   
Depositary Bank:
U.S. Bank National Association
U.S. Bank Business Credit
209 S. LaSalle Street, 4th Floor
Chicago, IL 60604
Attn: Jeffrey A. Kessler
Facsimile: 312-325-8997
Telephone: 312-325-8754
   

12. Miscellaneous.  This Agreement shall bind and benefit the parties and their
respective successors and assigns.  This Agreement may be amended only with the
prior written consent of all parties hereto.  None of the terms of this
Agreement may be waived except as Depositary Bank may consent thereto in
writing.  No delay on the part of Depositary Bank in exercising any right, power
or privilege hereunder shall operate as a waiver hereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude other or
further exercise thereof or the exercise of any right, power or privilege.  The
rights and remedies specified herein are cumulative and are not exclusive of any
rights or remedies which Depositary Bank would otherwise have.
 
13. Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument
 
14. Jury Trial Waiver.  COMPANY, LENDER AND DEPOSITARY BANK HEREBY WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY JUDICIAL PROCEEDING ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR SERVICES RENDERED IN CONNECTION WITH THIS AGREEMENT.
 
Dated as of:  April 15, 2008
Very truly yours,
 
Commerce Energy, Inc.
 
COMPANY
 
By: /s/ C. Douglas
Mitchell                                                                
Name: C. Douglas
Mitchell                                                                
Title: Chief Financial Officer (Interim)


 
LENDER
 
Wachovia Capital Finance Corporation (Western), as agent
 
By: /s/ Carlos
Valles                                                                
Name: Carlos
Valles                                                                
Title: Director                                                                




ACCEPTED:                                                                U.S.
BANK NATIONAL ASSOCIATION
DEPOSITARY BANK


By: /s/ Jeffrey A.
Kessler                                                                
Name: Jeffrey A.
Kessler                                                                
Title: Vice
President                                                                





--------------------------------------------------------------------------------

 
 
 

LEGAL_US_W # 59144636.1
                                                                 - -
 
 

--------------------------------------------------------------------------------

 
